Citation Nr: 1631913	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  10-16 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disability of the right hand.

2.  Entitlement to service connection for a disability of the right shoulder.

3.  Entitlement to service connection for a disability of the lumbosacral spine.

4.  Entitlement to service connection for a disability of the cervical spine.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for bronchitis (also claimed as chest and lung scarring).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that additional issues have been addressed in statements of the case (SOCs) issued during the pendency of this appeal.  However, the claim of entitlement to service connection for prostate cancer was resolved by the RO's April 2014 rating decision granting the claim in full.  The Board also notes that the July 2013 supplemental SOC (SSOC) lists issues concerning claims of entitlement to service connection for hearing loss, but the listings appear to be in error as service connection for bilateral hearing loss has been established by RO rating decisions in February 2009 (regarding the right ear) and March 2010 (regarding the left ear); no claim for service connection for hearing loss is in appellate status before the Board at this time.  Finally, the additional issues addressed in the October 2012 SOC have not been perfected on appeal for the Board's review (and most of them have since been granted by RO rating decisions).  Accordingly, the issues listed on the title page of this decision are the only issues currently in appellate status before the Board.

The Veteran was scheduled to appear at a Board videoconference hearing in August 2016.  However, the Veteran's representative submitted a written statement on the day of the hearing that stated: "Request to cancel BVA hearing and withdraw all issues on appeal."  Accordingly, the hearing request has been withdrawn.


FINDING OF FACT

In an August 2016 statement, prior to promulgation of a decision by the Board, the Veteran withdrew his appeals seeking service connection for disability of the right hand, disability of the right shoulder, disability of the lumbosacral spine, disability of the cervical spine, hepatitis C, and bronchitis (also claimed as chest and lung scarring).


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal regarding the claims seeking service connection for disability of the right hand, disability of the right shoulder, disability of the lumbosacral spine, disability of the cervical spine, hepatitis C, and bronchitis (also claimed as chest and lung scarring) have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2016 statement, the Veteran withdrew his claims seeking service connection for disability of the right hand, disability of the right shoulder, disability of the lumbosacral spine, disability of the cervical spine, hepatitis C, and bronchitis (also claimed as chest and lung scarring).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeals seeking service connection for disability of the right hand, disability of the right shoulder, disability of the lumbosacral spine, disability of the cervical spine, hepatitis C, and bronchitis (also claimed as chest and lung scarring).  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

The appeals seeking service connection for disability of the right hand, disability of the right shoulder, disability of the lumbosacral spine, disability of the cervical spine, hepatitis C, and bronchitis (also claimed as chest and lung scarring) are dismissed.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


